Case: 17-12657   Date Filed: 01/16/2018   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-12657
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 3:17-cv-00175-HES-JBT



DIANNE ROBERTA ADENIJI,

                                                            Plaintiff–Appellant,

                                   versus

FLORIDA STATE COLLEGE,

                                                           Defendant–Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (January 16, 2018)

Before TJOFLAT, JULIE CARNES and HULL, Circuit Judges.

PER CURIAM:
               Case: 17-12657     Date Filed: 01/16/2018    Page: 2 of 3


      Dianne Adeniji, proceeding pro se, appeals the District Court’s dismissal of

her action brought under the Florida Civil Rights Act of 1992, the Civil Rights Act

of 1964, and the Fourteenth Amendment. The Court based its dismissal on the

doctrine of res judicata. Adeniji contends that res judicata does not bar the instant

lawsuit, though it is the sixth one she has brought against Florida State College at

Jacksonville regarding a trespass order issued in 2011. She adds that res judicata

does not apply to intentional discrimination claims brought between 2011 and the

present. Thus, Adeniji posits, the District Court should not have dismissed her suit

and instead should have granted either her motion for summary judgment or her

motion for default judgment.

      We review de novo a district court’s application of res judicata. Griswold v.

Cty. of Hillsborough, 598 F.3d 1289, 1292 (11th Cir. 2010). We liberally construe

pro se briefs. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008). Res

judicata precludes claims which a plaintiff actually raised or could have raised in a

prior suit when (1) there is a final judgment on the merits in a prior suit, (2)

rendered by a court of competent jurisdiction, (3) involving the same parties, and

(4) involving the same cause of action. Citibank, N.A. v. Data Lease Fin. Corp.,

904 F.2d 1498, 1501 (11th Cir. 1990). If a present case arises out of the same

nucleus of operative fact as a former case, the two cases qualify as the “same claim

or cause of action for purposes of res judicata.” Id. at 1503 (quotations omitted).


                                           2
              Case: 17-12657    Date Filed: 01/16/2018   Page: 3 of 3


      Here, the District Court properly concluded that Adeniji’s sixth action

regarding a 2011 trespass order is barred by res judicata. The prior lawsuits were

concluded with final judgments on the merits, rendered by a court of competent

jurisdiction, and involved the same parties and the same claims. See Citibank, 904
F.2d at 1501, 1503. Adeniji also cites no case, and we are aware of none, which

holds that res judicata does not apply to intentional discrimination claims brought

between 2011 and now. The District Court therefore properly terminated Adeniji’s

pending motions for summary judgment and default judgment and dismissed her

action.

      AFFIRMED.




                                         3